Citation Nr: 1200300	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  08-21 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether the reduction in the disability rating from 40 percent to 10 percent, effective from April 1, 2008, for the service-connected left knee degenerative joint disease was proper.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected left knee degenerative joint disease.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from November 1979 to March 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, in which the RO reduced the Veteran's disability rating from 40 percent to 10 percent for his service-connected left knee degenerative joint disease, effective from April 1, 2008.  

The Veteran appeared and testified at a hearing conducted at the RO before a Decision Review Officer in February 2008.  A copy of the transcript of this hearing has been associated with the claims file.

As set forth below, the issue of entitlement to a disability rating greater than 10 percent is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO complied with 38 C.F.R. § 3.105 in executing the reduction of the disability rating for the service-connected left knee degenerative joint disease.

2.  By an April 2006 decision, the RO awarded an increased rating to 40 percent, effective from March 20, 2006, for the service-connected left knee degenerative joint disease based upon limitation of extension [Diagnostic Code (DC) 5261].  
3.  By a January 2008 rating decision, the RO reduced the disability rating for the Veteran's left knee degenerative joint disease from 40 percent to 10 percent, effective April 1, 2008.  

4.  Evidence of record does establish that there was actual improvement in the Veteran's service-connected left knee degenerative joint disease.


CONCLUSION OF LAW

The criteria for restoration of the 40 percent schedular rating for service-connected left knee degenerative joint disease are not met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 3.655, 4.71a, DCs 5003, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 & Greyzck v. West, 12 Vet. App. 288, 292 (1999).  Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e).

VA's General Counsel has held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable.  VAOPGCPREC 71-91 (Nov. 1991), see also VAOPGCPREC 29- 97 (Aug. 1997).  It reasoned that this regulation is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable.  

In the present case, the reduction was finalized in a rating decision issued in January 2008 and was effective April 1, 2008.  It reduced the Veteran's combined disability rating from 70 percent to 50 percent.  Thus, the Board finds that the provisions of 38 C.F.R. § 3.105(e) are applicable and were met; and the reduction was procedurally proper.  The Board must, however, still consider whether the reduction was factually appropriate based upon the evidence of record.

Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  VA benefits recipients may be afforded greater protections under 38 C.F.R. § 3.344(a) & (b), which set forth the criteria for reduction of ratings in effect for five years or more, which stipulate that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction and prohibit a reduction on the basis of a single examination.  Brown v. Brown, 5 Vet. App. 413, 417-18 (1995). 

However, with respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421; 38 C.F.R. 3.344(c).

Here, in an April 2006 rating decision, the RO granted an increased disability rating to 40 percent effective March 20, 2006, for the Veteran's service-connected left knee degenerative joint disease.  In a January 2008 rating decision, the RO reduced the disability rating for the Veteran's service-connected left knee degenerative joint disease from 40 percent to 10 percent.  The reduction was effective on April 1, 2008.  Consequently, the Board finds that the 40 percent disability rating was in effect for less than five years.  Accordingly, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply in this case.  

Finally, in determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.  

In the present case, the Board finds that the reduction of the Veteran's disability rating from 40 percent to 10 percent for his service-connected left knee degenerative joint disease was proper.  Based on a review of the entire history of his left knee degenerative joint disease, the evidence shows that actual improvement in the overall disability had occurred since the last rating decision.  

The VA examination upon which the grant of a 40 percent disability rating was based was conducted in March 2006.  At that time, the Veteran reported having pain, stiffness and swelling in both knees, worse on the right.  He denied any giving out since his last surgery on the right knee in November 2005.  He reported his symptoms were exacerbated by prolonged standing, sitting and walking.  At that time, he was taking Ibuprofen and a pain medication on an as needed basis but reported they did not help much.  The examiner noted that physical examination was limited to the knees.  It was noted that the Veteran was able to ambulate without assistive devices but with a noticeable limp on the right.  His thigh circumference on the left was 57 cms. compared to 59 cms. on the right.  Range of motion of the left knee was 0 degrees of extension to 110 degrees of flexion.  There was notable swelling mainly above both patellae and local tenderness along the medial joint line bilaterally.  There was marked crepitations with range of motion, worse over the medial aspect of the right knee, that were very prominent with palpation while he was ambulating.  X-rays of the knees done in July 2005 confirmed the presence of significant degenerative arthritis mainly involving the medial compartments of both knees.  The assessment was severe degenerative arthritis of the knees, right greater than left.  E-mails in the claims file from April 2006 indicate that the RO had contacted the VA examiner asking for clarification of two points, most importantly whether there was any additional loss of motion due to pain with repeated use of the knees.  The VA examiner responded that the Veteran had been unable to do repetitive use of the knees because of pain and estimated that the additional loss of flexion and extension was 20 to 30 degrees.

Based upon these estimates provided by the VA examiner of additional functional loss, the RO granted a 40 percent disability rating under Diagnostic Code 5261 for limitation of extension of the knee.

In October 2007, the Veteran underwent a review VA examination on his knees.  At this examination, regarding the left knee, the Veteran reported that his pain ranged from 4 to 7.  He denied instability or giving way.  He reported pain over the medial aspect of the joint line and periodic swelling.  He referred taking only Tylenol for his pain.  He denied using a brace or cane and reported the only affects on activities of daily living was difficulties with going up and down stairs, going from a sitting to a standing position, and driving for more than an hour.  On physical examination, it was noted that he walks with a slight limp on the right but without any assistive devices.  There was normal configuration of the left knee, and no signs of an effusion.  There was no focalized pain at that time, and no crepitus was noted over the left knee.  Passive and action range of motion was 0 to 115 degrees.  After three repetitive motions, the examiner noted there was no further loss of motion or pain.  McMurray's, Lachman's and anterior drawer signs were all negative.  Muscle strength was 5+/5 in the lower extremities.  Distal pulses and reflexes were normal.  X-rays from October 2007 were noted to show degenerative changes, worse on the right.  The assessment was bilateral knee osteoarthritis, right greater than left.

In comparing the two VA examinations, the Board finds that the October 2007 examination demonstrates an improvement in the Veteran's left knee degenerative joint disease.  At the October 2007 examination, the Veteran's main complaints were pain and periodic swelling.  He denied any instability, giving way or stiffness, which he had reported being present at the time of the March 2006 VA examination.  Thus, he reported less symptomatology at the October 2007 examination than previously.  In addition, the Board finds that the fact that the Veteran was only using Tylenol instead of Ibuprofen and pain medication, as reported at the prior examination, to control his symptoms indicates a decrease in the overall severity of his symptoms, especially his pain.  Moreover, on physical examination, no crepitus or joint line tenderness was found unlike at the prior examination.  In addition, the Veteran's range of motion was better at the October 2007 examination, albeit only by five degrees of flexion.  However, extension was noted to be normal.  More significantly, the Veteran was able to perform repetitive use testing of the left knee, and the examiner stated that there was no additional loss of motion or pain resulting therefrom.  In contrast, the prior VA examiner stated that the Veteran was not able to do repetitive use testing and estimated an additional limitation of motion of 20 to 30 degrees if he had.  The Veteran's ability to do repetitive use testing at the October 2007 VA examination is a strong indication of an improvement in his overall left knee disability.

Consequently, the Board finds that both the Veteran's complaints and the physical findings shown in the report of the October 2007 VA examination demonstrate an actual improvement in his left knee disability when compared to the findings of the prior VA examination conducted in March 2006.  In making this determination, the Board acknowledges that there is subsequent evidence, including VA treatment records from December 2007 through May 2008; the Veteran's testimony at a hearing before the RO in February 2008; and a log prepared by the Veteran of his knee symptoms from January 10, 2008, through February 8, 2008, that demonstrate the Veteran complained of increased pain in both knees.  However, the record also indicates that these complaints were after the Veteran had the second toe of his right foot amputated in December 2007.  The Board finds that this evidence, rather than showing the Veteran's left knee disability had not improved, indicates a possible worsening of the Veteran's left knee disability as a result of the amputation of his right second toe.  Thus, the Board does not find these increased complaints to be relevant to the issue of whether the reduction was proper.  Significantly, the Board notes that this evidence was received by the RO after it issued the January 2008 rating decision reducing the Veteran's disability rating to 10 percent.  The Board finds that the evidence that the RO relied upon to reduce the Veteran, as discussed above, is the most relevant evidence in determining whether the reduction was proper.  However, as this subsequent evidence indicates a possible worsening due to an intercurrent cause, the Board finds that a remand to determine whether a disability rating higher than 10 percent is warranted for additional development, which is discussed in more detail below in the Remand portion of this decision.

For the foregoing reasons, the Board finds that the preponderance of the evidence is in favor of finding that the Veteran's left knee degenerative joint disease sustained actual improvement and that, therefore, the reduction in the disability rating from 40 percent was appropriate.  To this extent, the Veteran's appeal is denied.


ORDER

The reduction of the disability rating from 40 percent to 10 percent, effective from April 1, 2008, for the service-connected left knee degenerative joint disease was proper.


REMAND

As previously discussed, the Board finds that the evidence received after the January 2008 rating decision indicates that, after the last VA examination, the Veteran's left knee disability may have undergone a worsening in severity as a result of the amputation of his second toe on the right foot.  See VA treatment records from April and May of 2008, Veteran's testimony at RO hearing conducted in February 2008, and Veteran's log of knee symptoms for dates from January 10, 2008, through February 8, 2008.  Based upon the available evidence, however, the Board is unable to determine the extent of any worsening in severity or whether any such worsening was permanent or temporary.  Consequently, the Board finds that the claim for an increased disability rating should be remanded for additional development to include obtaining all related VA treatment records since May 2008 and a new VA examination to determine the current severity of the Veteran's service-connected left knee degenerative joint disease.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records from the VA Medical Center in Sioux Falls, South Dakota, for treatment for his left knee disability from May 2008 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility should provide a negative response if records are not available.  All such available records should be associated with the claims folder.  

2.  When the above development has been accomplished and any available evidence has been obtained, the Veteran should be scheduled for a VA joints examination.  The claims file must be provided to the examiner for review in conjunction with the examination.  The examiner should indicate in the report that the claims file was reviewed.  All necessary tests and studies should be conducted in order to ascertain the severity of the Veteran's service-connected left knee degenerative joint disease.  

The examiner should elicit information as to the frequency, duration, and severity of any associated symptomatology, and loss of function in daily activities, including work and physical activity associated with this disability.  The examiner should physically examine the Veteran's left knee and determine the limitation of motion, if any, of it and discuss whether there is pain on movement, swelling, stiffness, tenderness, deformity or atrophy of disuse.  Repetitive use testing should be conducted, and the examiner should comment on whether there is evidence of additional pain, loss of motion, incoordination, weakness or fatigability after such testing.  If repetitive stress testing cannot be conducted, the examiner should so state and explain the reason why.

3.  Thereafter, the Veteran's claim should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


